                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE



UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )               No. 2:16-CV-157
                                                     )
ONE RUGER 10/22 .22 CALIBER RIFLE,                   )
SN: 0002-54692,                                      )
2928 ROUNDS ASSORTED AMMO,                           )
ONE CLOCK INC. 42 PISTOL .380 CALIBER,               )
SN: ABCM271,                                         )
                                                     )
               Defendants.                           )

                                             ORDER

               This matter is before the Court to consider the Report and Recommendation of the

United States Magistrate Judge dated July 2, 2019, [Doc. 18]. In that Report and Recommendation,

the Magistrate Judge recommends that the government’s motion for default judgment and final

order for forfeiture, [Doc. 16], be granted and that defendant property be hereby forfeited to the

United States of America, and all right, title and interest in and to said property be hereby vested

in the United States of America, pursuant to 18 U.S.C. § 924(d).            The Magistrate Judge

recommends a default judgment to be entered against Rhonda Blanton Sherman and any persons

who may claim to have an interest in the defendant properties. Further, the Magistrate Judge

recommends that the Bureau of Alcohol, Tobacco, Firearms and Explosives or its designated

agency dispose of the defendant properties according to law and that the Clerk of Court provide

the United States Attorney’s Office with a certified copy of the final order of forfeiture. [Doc. 18

at 3-4].
       Neither party has filed objections to the recommendation in the time allowed. See Fed. R.

Civ. P. 72.

       Thus, after consideration of the record as a whole and after careful consideration of the

Report and Recommendation of the United States Magistrate Judge, and for the reasons set out in

that Report and Recommendation which are incorporated by reference herein, it is hereby

ORDERED that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 18], that

the government’s motion for default judgment and final order for forfeiture, [Doc. 16], is

GRANTED. A default judgment is hereby ENTERED against Rhonda Blanton Sherman and any

other persons who may claim to have an interest in the defendant properties. The defendant

properties are hereby forfeited to the United States of America, pursuant to 18 U.S.C. § 924(d),

and all right, title, and interest in the properties is hereby vested in the United States. The Bureau

of Alcohol, Tobacco, Firearms and Explosives or its designated agency shall dispose of the

defendant properties according to law.

       So ordered.

       ENTER:


                                                                   s/J. RONNIE GREER
                                                              UNITED STATES DISTRICT JUDGE
